Citation Nr: 0811181	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-31 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1969 to May 
1973, and from May 1985 to September 1989.

This matter came before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, inter alia, continued an 
evaluation of 10 percent for the veteran's service-connected 
back disorder.

The Board notes that the veteran expressed the belief that he 
had filed a timely notice of disagreement (NOD) regarding his 
right elbow condition in his September 2005 VA Form 9.  The 
veteran's NOD of October 2004 refers only to his spine, 
however, and the September 2005 VA Form 9 was received more 
than a year after the August 2004 rating decision, rendering 
it untimely.  The Board refers the issue of the veteran's 
right elbow disability to the RO for appropriate development.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the veteran is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Since the veteran 
has not received proper notice under § 5103(a), this case is 
remanded so that the veteran may be so notified.  Moreover, 
the RO should note the September 2003 update to the rating 
code, which replaced code 5293 with codes 5235 - 5243.

The duty to assist includes obtaining VA and private medical 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  Duenas 
v. Principi, 18 Vet. App. 512 (2004).

The veteran's claims file contains VA treatment records from 
the VA Medical Center (VAMC) up to March 2005.  After the 
veteran's last VA back examination in June 2004, the veteran 
indicated that his symptoms had worsened in both his NOD of 
October 2004, and his VA Form 9 of September 2005.  As such, 
the Board has no discretion and must remand this matter to 
afford the veteran an opportunity to undergo a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his back disorder.  Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43,186 (1995).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  The examiner 
should note any additional limitations of motion due to any 
weakened movement, excess fatigability, or incoordination.  
38 C.F.R. § 4.45 (2007).  See DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with all 
notification and development necessary to 
comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159 (2007).  
Specifically, the veteran should be 
notified that, to substantiate an 
increasing claim, he must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
claimant's employment and daily life.  
Further, if the Diagnostic Code under 
which the veteran is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not be 
satisfied by the veteran demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
that worsening has on the veteran's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the veteran.  
Additionally, the veteran must be notified 
that, should an increase in disability be 
found, a disability rating will be 
determined by applying relevant Diagnostic 
Codes, which typically provide for a range 
in severity of a particular disability 
from noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.

2.  Ask the veteran to identify all health 
care providers that have treated him for 
his service-connected back disability, and 
attempt to obtain records from each health 
care provider he identifies that might 
have available records, if not already in 
the claims file.  In particular, obtain 
the records, if any, from March 2005 to 
the present.  If records are unavailable 
and future attempts to retrieve the 
records are futile, please have the health 
care provider so indicate.

3.  After completion of the above, the 
veteran should be scheduled for a VA 
examination to evaluate his service-
connected back disability.  The claims 
file should be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and the report 
should so indicate.

The examiner should:

*	provide the results for range of motion 
testing of the veteran's back, and 
indicate whether the veteran has any 
additional functional loss due to pain, 
or due to weakness, excess 
fatigability, repetitive motion, or 
incoordination;

*	indicate whether the veteran has been 
prescribed any bed rest to treat his 
lower back disability, and, if so, for 
what duration bed rest is prescribed;

*	indicate any associated objective 
neurologic abnormalities present;

*	indicate whether ankylosis is present, 
and, if so, whether it is favorable or 
unfavorable; and

*	indicate whether the veteran's back 
disability produces any muscle spasm or 
guarding that is severe enough to 
result in an abnormal gait or abnormal 
spinal contour.

The rationale for any opinions and all 
clinical findings should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should state the 
reasons why.

4.  After completion of the above, the AOJ 
should readjudicate the appellant's claim 
for entitlement to an increased rating for 
his service-connected back disorder.  If 
any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

